Citation Nr: 1433504	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  11-06 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel



INTRODUCTION

The Veteran served on active duty from October 1963 to October 1965. 

This appeal is before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

Neither hearing loss nor tinnitus was incurred in, or is related to, service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in January 2010.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.  Also, the Veteran was provided a VA examination of his claimed hearing loss and tinnitus in April 2010.  This examination and its associated report were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination report was based on examination of the Veteran by an examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For certain chronic diseases, such as organic diseases of the nervous system, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When the chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. §§ 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

In this case, as reflected in his July 2010 notice of disagreement and January 2011 substantive appeal, the Veteran contends that he was exposed to very loud noise in service as a Heavy Vehicle Driver, and that his hearing loss has deteriorated beyond its normal progression as a direct result of service.  He stated that, post-service, he did not work in any industries or professions that would have exposed him to the type of intense noise to which he was exposed in service.  He further stated that his tinnitus began in service, and that he did not have any audiological testing from the time of his discharge from service in October 1965 until 2009.

The Veteran's service personnel records reflect that he served as a Heavy Vehicle Driver during his period of service.  However, service connection for bilateral hearing loss and tinnitus in this case must be denied.

Service treatment records do not reflect complaints of or treatment for tinnitus or any hearing problems.  On July 1965 separation examination, the Veteran was noted to have had a normal clinical evaluation of the ears, and no hearing problems were noted.  At the time, he reported no hearing problems and denied ever having ear trouble.  His audiometry results revealed auditory thresholds to be 0 decibels for each ear at 500, 1000, 2000, and 4000 Hertz, with the exception of 5 decibels in the left ear at 500 Hertz.  These results reflect improved hearing in each ear compared with his audiometry results at the time of his October 1963 examination for entry into service.

No sensorineural hearing loss in service or to a degree of 10 percent within one year following discharge from service has been shown.  Therefore, the presumptive service connection provisions of 38 C.F.R. §§ 3.307 and 3.309(a) are not applicable.

The earliest post-service record regarding hearing loss is a September 2009 VA treatment record, which reflects that the Veteran reported having trouble hearing for the past 10 to 12 years.  He reported a gradual loss of hearing in both ears for 10 years, with etiology unknown.  He also reported constant ringing in both ears for more than four years, most noticeable when lying down at night.  He further related a history of military, occupational, and recreational noise exposure.  Such noise exposure included rifles, bazookas, grenades, and motors in service, being a supervisor in a plastics company for 30 years, with mandatory hearing protection used when on the floor, and hunting and mowing without hearing protection.  The Veteran reported having four to five hearing tests over the years.

An October 2009 VA audiogram reflects hearing loss disability in each ear for VA purposes.  It was noted that the examining audiologist recommended that the Veteran file an original claim for service-connected hearing loss disability.

The report of an April 2010 VA audiological examination reflects that the Veteran reported difficulty hearing and constant bilateral tinnitus, which he attributed to noise exposure he experienced in the military.  He reported that while in service he was exposed to small arms and loud vehicle noise without hearing protection, and denied civilian noise exposure.  It was noted by the VA examiner that, during his September 2009 VA hearing test, he reported exposure to manufacturing noise and recreational firearms through hunting.  It was also noted that the Veteran, on examination, attributed tinnitus to firing range noise while in the military in 1963, but in September 2009 reported tinnitus for approximately 4 years.  The Veteran was diagnosed as having sensorineural hearing loss of both ears with tinnitus.  

The VA examiner opined that the Veteran's bilateral hearing loss and tinnitus were not caused by or a result of military noise exposure.  The examiner explained that hearing tests in service treatment records indicated normal hearing on entering and leaving the military, with no mention of tinnitus.  He further explained that the Veteran's history on examination that day differed significantly from that given in September 2009 with regard to onset of hearing loss and tinnitus and civilian noise exposure.  

The Board finds the April 2010 VA examiner's opinion persuasive.  The examiner has appropriate medical expertise, thoroughly reviewed the claims file, and examined the Veteran.  Also, the bases of the examiner's opinions are consistent with the evidence of record, including that contained in service treatment records, and the conflicting statements provided by the Veteran regarding dates of hearing loss and tinnitus onset, and his level of civilian noise exposure. 

Moreover, the April 2010 VA examiner's opinion is the only competent and probative opinion on the question of whether the Veteran's current hearing loss or tinnitus is related to service; there is no conflicting medical opinion or other such competent evidence supporting the Veteran's claim, and neither the Veteran nor his representative has identified any.  While the Veteran might believe that his current hearing loss and tinnitus, which, according to his own reports, he initially noticed in the late 1990s at the earliest, is related to in-service noise exposure that occurred more than 30 years prior, he is not competent to make such a determination, which is medical in nature.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board also recognizes the Veteran's assertions in statements to VA and on VA examination that his tinnitus began in service.  However, to the extent that the Veteran asserts that either tinnitus or hearing loss began in service, the Board finds such assertions not to be credible.  Again, on VA treatment in September 2009, more than 40 years after his separation from service, the Veteran reported hearing trouble for the past 10 to 12 years, with a gradual hearing loss in both ears for 10 years, etiology unknown, and constant ringing in both ears for more than four years.  The Board finds that the Veteran's inconsistency in reporting the onset of his tinnitus to undermine his credibility.  Moreover, the Board finds his statements regarding the onset dates of hearing loss and tinnitus to a medical professional in September 2009 for treatment purposes prior to filing his service connection claim to be more credible and probative that his statements given to VA or a VA examiner in connection with his claim for service connection benefits.

Therefore, the evidence weighs against a finding that either hearing loss or tinnitus is related to service.  Accordingly, service connection for bilateral hearing loss and tinnitus must be denied.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for bilateral hearing loss.

Service connection for tinnitus is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


